Title: Enclosure: Elizabeth Henderson Deed for Dower to Craven Peyton, 18 September 1802
From: Henderson, Elizabeth
To: Peyton, Craven


            Know all men by these presents that I Elizabeth Henderson of the state of Kentucky have this day bargained and sold to Craven Peyton of the state of Virginia, all my right, title and interest in all the property in the county of Albemarle in said state of Virginia which I possessed as Dower after the death of my husband Bennett Henderson in said county of Albemarle, except the mill, warehouse, and improved lots in the town of Milton; to have & to hold the sd lands and appurtenances to him the sd Craven & his heirs: and the sd Elizabeth, the sd lands and appurtenances to him the sd Craven & his heirs will for ever warrant and defend. in witness whereof the sd Elizabeth have hereunto set her hand & seal this 18th. day of Sep. 1802.
            
              Elizabeth Henderson
            
            
              Teste
              James L. Henderson. Charles Henderson.
              Eliza. Henderson £250.–0–0
            
          